Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                    CASE NO. 0:19-cv-61707-RKA

  ROBERT JASPER GRIFFITH,
  MARK CHRISTOPHER ROWE SETAL,
  MELVIN ROBERT CARTER,
  ARMANDO JESUS CANIZARES,

         Plaintiffs,
  v.
  INTEGRATED TECH GROUP, LLC,

        Defendant.
  _________________________________________/

                  JOINT DISCOVERY PLAN AND SCHEDULING REPORT

         Plaintiffs, Robert Jasper Griffith, Mark Christopher Rowe Setal, Melvin Robert Carter,

  and Armando Jesus Canizares (“Plaintiffs); and Defendant, Integrated Tech Group, LLC (“ITG”

  or “Defendant”) (collectively, the “Parties”), pursuant to Federal Rule of Civil Procedure 26(f),

  Local Rule 16.1(b) of the Southern District of Florida, and the Court’s Order Requiring

  Scheduling Report [ECF No. 8] hereby submit the following Joint Scheduling Report, Discovery

  Plan, and Proposed Order.

    I.   Local Rule 16.1(b)(2) Scheduling Conference Report

         A.      Likelihood of Settlement.

         The Parties will attempt in good faith to resolve this matter in an efficient manner and will

  notify the Court if they do so.

         B.      Likelihood of Appearance in the Action of Additional Parties.

         Plaintiffs are likely to add additional parties in this action. Defendant does not anticipate

  joinder of any additional parties.
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 2 of 7



         C.      Discovery Schedule.

         The Parties propose the following pretrial discovery schedule. Where the parties could not

  agree on dates, Defendant’s proposed dates are italicized and Plaintiffs’ proposed dates are bold.

               DATE                                             ACTION
              09/20/19             The Parties shall furnish their initial disclosures pursuant to Fed.
                                   R. Civ. P. 26. The Parties are under a continuing obligation to
                                   furnish supplements within ten (10) days of receipt or other
                                   notice of new or revised information.

               09/24/19            The Parties shall file motions to amend pleadings or join Parties.

                2/11/20            The Parties shall file a proposed Order Scheduling Mediation,
                9/30/19            setting forth the name of the mediator, and the date, time, and
                                   location of the mediation.

                3/24/20            The Plaintiff shall disclose experts, expert witness summaries
                12/2/19            and reports, as required by Federal Rule of Civil Procedure
                                   26(a)(2).

                4/19/20            The Parties shall exchange rebuttal expert witness summaries
               12/28/19            and reports, as required by Federal Rule of Civil Procedure
                                   26(a)(2).
                4/19/20            The Parties shall complete all discovery, including expert
               12/13/19            discovery.

                5/17/20            The Parties must complete mediation.
                1/25/20
               6/14/20             The Parties shall file all dispositive pre-trial motions and
               2/22/20             memoranda of law. The Parties shall also file any motions to
                                   strike or exclude expert testimony, whether based on Federal
                                   Rule of Evidence 702 and Daubert v. Merrell Dow
                                   Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another
                                   basis.
               7/26/20             The Parties shall file motions in limine. All motions in limine
                4/4/20             must be filed at least six (6) weeks before calendar call.

                7/26/20            The Parties shall file their joint pretrial stipulation, witness lists,
                                   and exhibit lists in accordance with Local Rule 16.1(d) and (e).
                4/4/20             The Parties shall also file final proposed jury instructions or
                                   conclusions of law (for non-jury trials).


                                                   2
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 3 of 7




                 9/6/20
                                    Calendar Call
                6/17/20


                9/23/20
                                    Trial
                6/22/20


         D.      Proposals for the Formulation and Simplification of Issues.

         The Parties will attempt to work in good faith to narrow and simplify the issues for trial,

  to eliminate claims or defenses found through discovery to be lacking in merit, to obtain

  admissions of fact and of documents that will avoid unnecessary proof at trial, and to avoid

  unnecessary discovery. As the case progresses, the Parties will, in good faith, confer to discuss

  additional proposals for the formulation and simplification of issues in this case. At this time, the

  Parties cannot anticipate whether they will file motions for summary judgment or partial summary

  judgment.

         E.      Necessity of Amendments to Pleadings.

         At this time, Plaintiffs anticipate amending their pleadings to add an additional plaintiff.

         F.      Admissions and Stipulations That Will Avoid Unnecessary Proof.

         At this time, it is unknown whether admissions of fact may be obtained, whether

  authenticity of documents will be an issue, or whether the Parties will need advance rulings from

  the Court as to certain evidentiary matters. Should it become necessary, counsel will meet, as

  appropriate, to discuss stipulations regarding the authenticity of documents and the need for

  advance rulings from the Court and the admissibility of evidence.




                                                    3
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 4 of 7



         G.       Suggestions for the Avoidance of Unnecessary Proof and of Cumulative
                  Evidence.

         The Parties have no suggestions at this time, but will discuss this issue following the

  applicable discovery cut-off date and before the pretrial conference in an attempt to stipulate to

  any facts or the authentication of documents that may simplify the case for trial.

         H.       Referral of Matters to Magistrate Judge.

         The Parties agree to the referral to a Magistrate Judge of discovery matters only.

         I.       Preliminary Estimate of the Time Required for Trial.

         The Parties believe this matter will require five (5) days of trial.

         J.       Calendar Call and Trial Dates.

         Defendant proposes September 6, 2020 for Calendar Call, and that trial be scheduled to

  commence on or after September 23, 2020. Plaintiffs propose June 17, 2020 for Calendar Call,

  and that trial be scheduled to commence on or after June 22, 2020.

         K.       Issues Regarding Discovery and Privilege.

         The Parties will work together to agree to the terms, conditions, and form of disclosure,

  discovery, preservation of ESI, and whether there is a need for an Order under Federal Rule of

  Evidence 502.

         L.       Other Information Helpful to the Court in Setting the Case for Status or
                  Pretrial Conference.

         At this time, the Parties are unaware of any other information that might be helpful to the

  Court in setting the case for status or pretrial conference.

         A Joint Proposed Scheduling Order, contemplated under S.D. Fla. L.R. 16.1 (b)(3) is

  attached hereto as Exhibit A.




                                                    4
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 5 of 7



   II.   Rule 26(f) Discovery Plan Report

         A.        Deadline to Exchange Initial Disclosures.

         The Parties do not propose any changes to the requirements to the form of disclosures

  under Federal Rule of Civil Procedure 26(a)(1). The Parties shall exchange their Rule 26 Initial

  Disclosures by September 20, 2019, if they have not already done so.

         B.        Subjects on which Discovery May be Needed.

         Discovery is ongoing. However, at this time Plaintiff anticipates discovery will be

  directed    at   owner/lessor   information,   available   accommodations,    history     of   ADA

  modifications/inspections, prior ADA lawsuits, evidence intended to be used by defendant, and

  other potentially relevant information. Defendant anticipates that discovery will be conducted on

  matters relevant to the Parties’ claims and defenses. The Parties agree to work in good faith to

  conduct discovery and do not require that discovery be conducted in phases at this time

         C.        Issues of Disclosure, Discovery, or Preservation of ESI.

         The Parties agree that ESI be produced in PDF format with Bates numbering and

  appropriate confidentiality designations.

         D.        Issues of Claims of Privilege.

         The Parties will enter into a mutually-agreeable confidentiality agreement governing the

  treatment and disclosure of certain confidential information.

         E.        Proposed Changes to Limitations on Discovery.

         At this time, the Parties do not recommend or seek changes to the limitations on discovery

  imposed by the Federal Rules of Civil Procedure and Local Rules. The Parties agree to work in

  good faith to resolve any issues relating to limitations on discovery pursuant to the Federal Rules

  of Civil Procedure and Local Rules and to advise the Court of any issues as they arise.



                                                    5
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 6 of 7



         F.      Other Orders That the Court Should Issue.

         None at this time.


  Dated: August 20, 2019.

  Respectfully submitted,

   By: /s/ Elliot A. Kozolchyk                     By: /s/ Christopher T. Perré
   Elliot A. Kozolchyk, Esq.                       Sherril M. Colombo, Esq.
   Florida Bar No. 74791                           Florida Bar No. 948799
   KOZ LAW, P.A.                                   Email: scolombo@littler.com
   320 S.E. 9th Street                             Stefanie Mederos, Esq.
   Fort Lauderdale, Florida 33316                  Florida Bar No. 12041
   Phone: (786) 924-9929                           Email: smederos@littler.com
   Fax: (786) 358-6071                             Christopher T. Perré, Esq.
   Email: ekoz@kozlawfirm.com                      Florida Bar No. 123902
                                                   E-mail: cperre@littler.com
   Attorney for Plaintiffs                         LITTLER MENDELSON, P.C.
                                                   Wells Fargo Center
                                                   333 SE 2nd Avenue, Suite 2700
                                                   Miami, Florida 33131
                                                   305.400.7500 (Tel)
                                                   305.675.8497 (Fax)

                                                   Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 20, 2019, a true and correct copy of the foregoing

  was served via transmission of Notice of Electronic Filing generated by CM/ECF on all counsel

  of record on the below Service List.


                                                    By: /s/ Christopher T. Perré
                                                    Christopher T. Perré, Esq.




                                               6
Case 0:19-cv-61707-RKA Document 11 Entered on FLSD Docket 08/20/2019 Page 7 of 7



                                     SERVICE LIST



   Elliot A. Kozolchyk, Esq.                  Sherril M. Colombo, Esq.
   Florida Bar No. 74791                      Florida Bar No. 948799
   KOZ LAW, P.A.                              Email: scolombo@littler.com
   320 S.E. 9th Street                        Stefanie Mederos, Esq.
   Fort Lauderdale, Florida 33316             Florida Bar No. 12041
   Phone: (786) 924-9929                      Email: smederos@littler.com
   Fax: (786) 358-6071                        Christopher T. Perré, Esq.
   Email: ekoz@kozlawfirm.com                 Florida Bar No. 123902
                                              E-mail: cperre@littler.com
   Attorney for Plaintiffs                    LITTLER MENDELSON, P.C.
                                              Wells Fargo Center
                                              333 SE 2nd Avenue, Suite 2700
                                              Miami, Florida 33131
                                              305.400.7500 (Tel)
                                              305.675.8497 (Fax)

                                              Attorneys for Defendant




  FIRMWIDE:165994525.1 102552.1005




                                          7
